DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Pursuant to applicant’s preliminary amendment, claims 9, 13, 15, and 16 are cancelled.   Claims 17-18 are cancelled by Examiner’s amendment.  Claims 1 and 10 are amended by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette on 26 August 2022.
The application has been amended as follows: 
Amend the claims:

1.  A silicon based alloy comprising: 
between 45 and 95 % by weight of Si;  
max 0.05 % by weight of C;  
1-20 % by weight Cr;  
0.01-10% by weight of Al;  
0.01-0.3% by weight of Ca;  
max 0.10 % by weight of Ti;  
up to 25% by weight of Mn;  
0.005-0.07 % by weight of P;  
0.001-0.02 % by weight of S;  
the balance being Fe and incidental impurities 


10.  A method for producing a silicon based alloy according to claim 1, wherein 
said method comprises: 
providing a liquid base ferrosilicon alloy comprising: 
Si: 45-95 wt %,
 C: up to 0.5 wt %, 
Al: up to 2 wt %, 
Ca: up to 1.5 wt % 
Ti: up to 0.1 wt %, 
Cr: up to 0.4 wt %, 
Mn: up to 0.3 wt %, 
P: up to 0.02 wt %, 
S: up to 0.005 wt %, 
the balance being Fe and incidental impurities 
adding a Cr source comprising carbon and optionally Mn source into said liquid ferrosilicon thereby obtaining a melt;  and 
refining said obtained melt, the refining comprising removing formed silicon carbide particles before and/or during casting of said melt.

Cancel claims 17-18.
Allowable Subject Matter
Claims 1-8, 10-12 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the silicon based alloy (ferrosilicon) having the composition of claim 1.  
US 2608482 A  teaches a ferrochrome-silicon-aluminum alloy with 10-45% Chromium, 35-55% silicon, and 5-25% aluminum, remainder iron, wherein carbon is present at less than 0.1%.  However, US 2608482 A does not describe compositional amounts of Calcium, or wherein Titanium and the impurities Phosphorus and  Sulfur are limited to the amounts as claimed.  Although there is some overlap in the composition, the prior art uses the alloy as a reducing agent of chromite ore in order to manufacture ferrochrome alloys.  The prior art teaches that this ally creates slag with lower chromium than the prior art ferrosilicon alloy.  Due to this usage as a flux material for making ferrochrome, it seems unlikely that a skilled artisan would have arrived at the claimed alloy, including the amounts of Carbon, Titanium, Phosphorus and Sulfur.  These would likely have been removed at the steelmaking process rather than at the ore separation stage or the stage of making the master ferrochrome alloy taught by US 2608482 A.  Compare with the instant specification describing that the claimed alloy is used as a master alloy for steelmaking.  
When all of the evidence is considered as a whole, the evidence against obviousness outweighs evidence of obviousness.  
US 2866701 A  (“Strauss”) is considered to be exemplary of ferrosilicon alloys.  Strauss teaches that a silicon bearing alloy for steelmaking is purified using injection of carbon dioxide gas (See claims).  Strauss teaches that the calcium and aluminum are reduced, along with the carbon, into amounts similar to applicant’s claims (See col. 4).  Strauss mentions the use in making stainless steel (col 1), however Strauss is completely silent on the inventive alloy containing chromium.  The difference in the Strauss material and process to the instant disclosure then is exemplified by applicant’s method claim 10 including steps of adding the Cr source to the ferrosilicon material and refining.  Strauss makes no mention of adding a Cr source, or even any desirability of making a chromium bearing material.  The combination of these elements to make an alloy would likely have required an additional processing step (as applicant employs) due to the reactivity of chromium with carbon dioxide.  This extra melt charging step and the resultant alloy is considered to be inventive over Strauss.  It seems more likely that a skilled artisan manufacturing a stainless or other chromium-bearing steel would have simply used a conventional ferrochrome master alloy, along with the ferrosilicon master alloy of Strauss, as opposed to the one alloy claimed.  
When all of the evidence is considered as a whole, evidence of patentability outweighs evidence against patentability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734